                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                Plaintiff,

vs.                                                                   Civ. No. 18-3125 JCH


TRANQUILO VALENCIA,

                Defendant.


                             MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendant’s Opposed Motion to Vacate and Continue

the Trial Setting [Doc. 22]. In its response [Doc. 24], the Government set forth the reasons for its

opposition to the motion.

        Defendant moves to continue the June 17, 2019 trial setting for 90 days in order to provide

the parties with sufficient time to brief the issues raised in Defendant’s motion to suppress [Doc.

21], which was filed on May 27, 2019. The Government has not yet filed its response to the motion

to suppress. Even if the Government’s response had been filed, there still would not be sufficient

time for Defendant to file his reply and the Court to hold an evidentiary hearing on the motion

prior to the June 17 trial date.

        The Government opposes the motion to continue on the grounds that there have been four

previous trial continuances, and that Defendant filed both his motion to suppress and his motion

to continue after their respective deadlines, and without explanation for doing so. Although the

Court notes that it is never proper to fail to comply with scheduling deadlines without good cause,

it would be unfair in this case to force the case to go to trial without allowing the parties adequate
time to prepare their briefs on the motion to suppress—a motion that has the potential to be

dispositive. It would further undermine the ends of justice to force a trial to take place before the

Court could properly consider the Defendant’s motion to suppress.

       Accordingly, the Court concludes that the motion to continue should be granted and the

trial reset in September 2019 so that the parties have the opportunity to brief the motion and the

Court has sufficient time to conduct a hearing and give the motion the consideration it deserves.

       IT IS THEREFORE ORDERED that Defendant’s Opposed Motion to Vacate and

Continue the Trial Setting [Doc. 22] is GRANTED.

.




                                              ___________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 2
